Exhibit 99.1 6190 Agronomy Road, 6th Floor Vancouver, B.C. V6T 1Z3 Tel: 604-677-6905 Fax: 604-677-6915 FOR IMMEDIATE RELEASENASDAQ: CRMETSX: COM CARDIOME REPORTS SECOND QUARTER RESULTS Vancouver, Canada, August 11, 2009 Cardiome Pharma Corp. (NASDAQ: CRME / TSX: COM) today reported financial results for the second quarter ended June 30, 2009.Amounts, unless specified otherwise, are expressed in Canadian dollars and in accordance with Canadian Generally Accepted Accounting Principles (Canadian GAAP).At close of business on June 30, 2009, the exchange rate was CAD$1.00US$0.8598. Results of Operations We recorded a net loss of $1.4 million ($0.02 per common share) for the three months ended June 30, 2009 (“Q2-2009”), compared to a net loss of $18.1 million ($0.28 per common share) for the three months ended June 30, 2008 (“Q2-2008”).The decrease in net loss for the current quarter was largely due to decreased research and development expenditures related to vernakalant (oral) and GED-aPC clinical activities, initial amortization of deferred revenue related to the upfront payment of U.S. $60 million from Merck, which was recorded as licensing fees, and foreign exchange gain on translation of the U.S. denominated upfront payment from Merck. Revenue for Q2-2009 was $8.6 million, an increase of $8.4 million from $0.2 million in Q2-2008.We recorded $7.9 million for Q2-2009 as amortization of the deferred revenue related to the upfront payment from Merck. No milestone payments were received or recognized in Q2-2008. Research and development expenditures were $6.3 million for Q2-2009 compared to $12.9 million for Q2-2008.The decrease of $6.6 million in Q2-2009 was primarily due to the completion of the Phase 2b trial for vernakalant (oral) in fiscal 2008.General and administration expenditures for Q2-2009 were $5.0 million, compared to $4.4 million for Q2-2008.Amortization for Q2-2009 was $0.8 million compared to $1.0 million for Q2-2008.Interest and other income for Q2-2009 and Q2-2008 was $0.1 million.Foreign exchange gain was $2.1 million in Q2-2009 compared to a foreign exchange loss of $0.1 million in Q2-2008. Stock-based compensation, a non-cash item included in operating expenses, decreased to $0.4 million for Q2-2009, as compared to $1.0 million for Q2-2008. Liquidity and Outstanding Share Capital
